Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 11/10/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 11/10/2021, with respect to the prior art references of record not teaching the limitation “displaying, as the oocyte is extracted from the at least one candidate ovarian follicle in the two-dimensional ultrasound image, the plurality of candidate ovarian follicles on the three-dimensional ultrasound image in such a manner that candidate ovarian follicles where oocytes have been extracted are distinguished from candidate ovarian follicles where oocytes have not been extracted”, as recited in the amended claims 1, 13, and 20 have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach this limitation as stated in the amended claims 1, 13 and 20. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendments to claims 1, 13 and 20 to include “displaying, as the oocyte is extracted from the at least one candidate ovarian follicle in the two-dimensional ultrasound image, the plurality of candidate ovarian follicles on the three-dimensional ultrasound image in such a manner that candidate ovarian follicles where oocytes have been extracted are distinguished from candidate ovarian follicles where oocytes have not been extracted”. The examiner acknowledges that the prior art references of record do not teach this limitation. Furthermore, an updated search was conducted in which no prior art reference(s) were found to teach this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793